POWER OF ATTORNEY We, the undersigned Officers and Managers of Wells Fargo Family Office Fund I, LLC (“100 Fund”), Wells Fargo Family Office Fund FW, LLC(“FOF FW”) and Wells Fargo Family Office Master Fund, LLC(“Master Fund”) (collectively, the “Funds”), each a Delaware limited liability company, do hereby severally constitute and appoint each ofDaniel Rauchle, Eileen Alden, and/or Dede Duneganto be a true, sufficient and lawful attorney, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, Registration Statements under file no. 811- (100 Fund), file no. 811- (FOF FW) and file no. 811- (Master Fund), and any and all amendments to such Registration Statements, on Form N-2 filed by the Funds with the Securities and Exchange Commission in respect of any class of limited liability company interests and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. SIGNATURES TITLE DATE /s/ Daniel Rauchle Manager, President December 7, 2010 Daniel Rauchle /s/ Eileen Alden Treasurer December 7, 2010 Eileen Alden /s/ Dede Dunegan Secretary December 7, 2010 Dede Dunegan /s/ Dennis Schmal Manager December 7, 2010 Dennis Schmal /s/ Tim Holmes Manager December 7, 2010 Tim Holmes
